Trippe, Judge.
The case was fairly submitted to the jury. No complaint is made of the action of the Court in the progress of the trial, and the verdict was to be determined according to the credit the jui’y might give to the witness who was a party to the action.
The preamble to the Act of 15th December, 1866, which ■opens wide the door to almost every person as a witness, recites that “the persons (the jury) who are to decide upon them, should exercise their judgment on the credit of the witnesses adduced, for the truth of their testimony.” In Laramore et al. vs. Minish et al., 43 Georgia, 282, (see on page 287,) this Court held that “ under a proper construction of this law, witnesses introduced under its provisions are lifted out of the general rule, and the jury may exercise their judgment on the credit of such witnesses from the fact of their in*476terest, irrespective of other impeachment or attack.” With all this power, a jury should not capriciously discredit a witness or reject his testimony; but, if there be in evidence any circumstances or facts in conflict with the testimony of a party to the suit, such as the fact of the notes, as in this case, being executed solely by Shropshire — the suing out of the attachment on the notes, the manner of making out the account — • and the point be directly made to the jury as to what credit shall be given to his testimony, and they deliberately decide to reject it, and the Judge trying the case, who, with the jury, both see and hear the party testifying, refuses to interfere, we do not think a case is made to demand our intervention.
Judgment affirmed.